Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20   PageID.1   Page 1 of 60



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


In Re: AUTOMOTIVE PARTS                )     Master File No, 12-md-02311
ANTITRUST LITIGATION                   )     Honorable Marianne O. Battani
                                       )
                                       )
______________________________________ )
                                       )
In Re:                                 )
                                       )
OCCUPANT SAFETY                        )
RESTRAINT SYSTEMS CASES                )     Jury Trial Demanded
                                       )
                                       )
______________________________________ )
                                       )
THIS RELATES TO:                       )     Case No. ________________
                                       )
GROUP 1 AUTOMOTIVE, INC. AS            )
ASSIGNEE ON BEHALF OF GROUP 1          )
AUTOMOTIVE WHOLLY-OWNED                )
SUBSIDIARY DEALERSHIPS,                )
ASBURY AUTOMOTIVE GROUP, INC.          )
AS ASSIGNEE ON BEHALF OF               )
ASBURY AUTOMOTIVE WHOLLY-              )
OWNED SUBSIDIARY DEALERSHIPS,          )
VAN TUYL GROUP, LLC AS ASSIGNEE        )
ON BEHALF OF ASSIGNOR                  )
DEALERSHIPS, AND MAJOR                 )
AUTOMOTIVE COMPANIES, INC.             )
AS ASSIGNEE ON BEHALF OF               )
MAJOR AUTOMOTIVE WHOLLY-OWNED )
SUBSIDIARY DEALERSHIPS,                )
BRONX FORD, INC., AND                  )
CITY WORLD MOTORS, LLC,                )
                                       )
                  Plaintiffs.          )
                                       )
v.                                     )
                                       )
TOKAI RIKA CO., LTD.,                  )
TRAM, INC.,                            )
TOYODA GOSEI CO., LTD.,                )



                                      1
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                    PageID.2      Page 2 of 60



TOYODA GOSEI NORTH AMERICA                        )
CORP., AND                                        )
TG MISSOURI CORP.                                 )
                                                  )
                        Defendants.               )


                            PLAINTIFFS’ ORIGINAL COMPLAINT

         Plaintiffs Group 1 Automotive, Inc. as Assignee on Behalf of Group 1 Automotive

Wholly-owned Subsidiary Dealerships, Asbury Automotive Group, Inc. as Assignee on Behalf

of Asbury Automotive Wholly-owned Subsidiary Dealerships, Van Tuyl Group, LLC as

Assignee on Behalf of Assignor Dealerships, and           Major Automotive Companies, Inc. as

Assignee on Behalf of Major Automotive Wholly-owned Subsidiary Dealerships, Bronx Ford,

Inc., and City World Motors, LLC (collectively, “Plaintiffs”) file this Original Complaint (the

“Complaint”) against Defendants Tokai Rika Co., Ltd., TRAM, Inc. (together, “Tokai Rika” or

“Tokai Rika Defendants”), Toyoda Gosei Co., Ltd., Toyoda Gosei North America Corp., and TG

Missouri Corp. (together, “Toyoda Gosei” or “Toyoda Gosei Defendants”) (collectively,

“Defendants”). For their Complaint, Plaintiffs state as follows:

      I. NATURE OF ACTION

         1.      The global conspiracy to fix the prices of various automotive parts in violation of

multiple countries’ antitrust laws has resulted in the “biggest criminal antitrust investigation that

[the Department of Justice has] ever encountered…with respect to the impact on U.S. business

and consumers, and the number of companies and executives that are subject to the

investigation.”1 The United States alone has levied billions of dollars in fines and multiple

companies and executives have pled guilty to various antitrust charges. Dozens of civil lawsuits



1
    https://www.law360.com/articles/416139/doj-widens-antitrust-probe-into-auto-parts-industry.



                                                  2
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                    PageID.3      Page 3 of 60



have been filed as well, including several class actions from both direct purchaser and indirect

purchasers of dozens of automotive parts. This action concerns the conspiracy to unlawfully fix

the prices of Occupant Safety Restraint Systems and the substantial harm that conspiracy has

caused Plaintiffs, who comprise some of the largest groups of automobile dealerships in the

country.

       2.      Occupant Safety Restraint Systems are comprised of the parts in an automobile

that protect drivers and passengers from bodily harm, including seat belts, airbags, steering

wheels, and steering systems.

       3.      Occupant Safety Restraint Systems are essential components of a vehicle. As

explained further below, Defendants control a significant portion of the market and, therefore,

were able to engage in a massive price-fixing conspiracy against nearly the entire global

automotive industry for over a decade.        Defendants’ conduct raised the prices of vehicles

containing Occupant Safety Restraint Systems. The harm Defendants intentionally caused to

Plaintiffs and others is substantial and constitutes an antitrust injury under both federal and state

laws as set forth below.

       4.      Plaintiffs bring this action to recover for this harm for Occupant Safety Restraint

Systems and/or vehicles containing Occupant Safety Restraint Systems purchased by Plaintiffs,

manufactured by Defendants or any co-conspirator, during the period from January 2003 to the

present (the “Relevant Time Period”).

   II. JURISDICTION AND VENUE

       5.      This action arises under Section 16 of the Clayton Act (15 U.S.C. § 26) for

Defendants’ violation of Section 1 of the Sherman Act (15 U.S.C. § 1). Thus, this Court has

subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337. Plaintiffs also assert various




                                                 3
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                     PageID.4      Page 4 of 60



state law claims. This Court has subject matter jurisdiction over the state law claims in this

action pursuant to 28 U.S.C. §§ 1332(a) and 1367 as Plaintiffs and Defendants are citizens of

different states and the matter in controversy exceeds $75,000 exclusive of interests and costs.

        6.      Venue is proper in this district pursuant to Section 12 of the Clayton Act (15

U.S.C. §22), and 28 U.S.C. §§1391 (b), (c), and (d), because a substantial part of the events

giving rise to Plaintiffs’ claims occurred in this district, a substantial portion of the affected

interstate trade and commerce discussed below has been carried out in this district, and one or

more of the Defendants reside, are licensed to do business in, are doing business in, had agents

in, or are found or transact business in this district.

        7.      This Court has jurisdiction over each Defendant because each either directly or

through the ownership and/or control of its United States subsidiaries: (a) transacted business in

the United States, including in this district; (b) directly or indirectly sold or marketed substantial

quantities of Occupant Safety Restraint Systems designed for vehicles to be sold throughout the

United States, including in this district; (c) had substantial aggregate contacts with the United

States as a whole, including in this district; (d) colluded with conspirators who engaged in

conspiratorial conduct in the United States, including in this district; and/or (e) was engaged in

an illegal price-fixing conspiracy that was directed at, and had a direct, substantial, reasonably

foreseeable and intended effect of causing injury to, the business or property of persons and

entities residing in, located in, or doing business throughout the United States. Defendants also

conduct business throughout the United States, including in this district, and they have

purposefully availed themselves of the laws of the United States and this district.

        8.      Defendants engaged in conduct both inside and outside of the United States that

caused direct, substantial, reasonably foreseeable and intended anti-competitive effects upon




                                                    4
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                      PageID.5      Page 5 of 60



interstate commerce within the United States, and upon import trade and commerce within the

United States.

       9.        The activities of Defendants and their co-conspirators were within the flow of,

were intended to, and did have, a substantial effect on interstate commerce of the United States.

Defendants’ products are sold in the flow of interstate commerce.

       10.       Occupant Safety Restraint Systems manufactured abroad by Defendants and sold

for use in automobiles either manufactured in the United States or manufactured abroad and sold

in the United States are goods brought into the United States for sale, and therefore constitute

import commerce. To the extent any Occupant Safety Restraint Systems are purchased in the

United States, and such Occupant Safety Restraint Systems do not constitute import commerce,

Defendants’ unlawful activities with respect thereto, as more fully alleged herein, had, and

continue to have, a direct, substantial and reasonably foreseeable effect on United States

commerce. The anticompetitive conduct, and its effect on United States commerce described

herein, proximately caused antitrust injury to Plaintiffs in the United States.

       11.       By reason of the unlawful activities alleged herein, Defendants substantially

affected commerce throughout the United States, causing injury to Plaintiffs.             Defendants,

directly and through their agents, engaged in activities affecting all states, to fix or inflate prices

of Occupant Safety Restraint Systems, and that conspiracy unreasonably restrained trade and

adversely affected the market for Occupant Safety Restraint Systems.

       12.       Defendants’ conspiracy and wrongdoing injured Plaintiffs who indirectly

purchased vehicles containing Occupant Safety Restraint Systems.




                                                  5
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.6    Page 6 of 60



   III. PARTIES

             a. Plaintiffs

       13.        Plaintiff Group 1 Automotive, Inc. as Assignee on Behalf of Group 1 Automotive

Wholly-owned Subsidiary Dealerships is a Delaware corporation with its principal place of

business in Houston, Texas. The wholly-owned subsidiary dealerships identified on the attached

Exhibit A have assigned their claims to Group 1 Automotive, Inc. The dealerships are (or have

been) authorized dealers for at least the following: Audi, BMW, Buick, Chevrolet, Chrysler,

Dodge, Ford, GMC, Honda, Hyundai, Infiniti, Jeep, Kia, Lexus, Lincoln, Mazda, Mercedes-

Benz, Mini, Mitsubishi, Nissan, Plymouth, Pontiac, Porsche, Ram, Scion, Smart, Subaru, Suzuki,

Toyota, Volkswagen, and Volvo. Group 1 Automotive, Inc. as Assignee on Behalf of Group 1

Automotive Wholly-owned Subsidiary Dealerships (hereinafter, “Group 1 Automotive”)

purchases new vehicles containing Occupant Safety Restraint Systems manufactured by

Defendants and/or replacement parts for Occupant Safety Restraint Systems manufactured by

Defendants.       Group 1 Automotive purchased and received the Occupant Safety Restraint

Systems and/or vehicles containing Occupant Safety Restraint Systems in the following states:

California, Florida, Kansas, Massachusetts, Mississippi, New Hampshire, New Mexico, New

York, and South Carolina.        Group 1 Automotive has also displayed, sold, serviced, and

advertised its vehicles in those states during the Relevant Time Period. Accordingly, Group 1

Automotive has been forced to pay Defendants’ supra-competitive prices. Group 1 Automotive,

therefore, has been injured in its business and/or property as a result of the unlawful conduct

alleged herein.

       14.        Plaintiff Asbury Automotive Group, Inc. as Assignee on Behalf of Asbury

Automotive Wholly-owned Subsidiary Dealerships is a Delaware corporation with its principal




                                                 6
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.7     Page 7 of 60



place of business in Duluth, Georgia. The wholly-owned subsidiary dealerships identified on the

attached Exhibit B have assigned their claims to Asbury Automotive Group, Inc.               The

dealerships are (or have been) authorized dealers for at least the following: Acura, Audi, BMW,

Buick, Cadillac, Chevrolet, Chrysler, Daewoo, Dodge, Ford, GMC, Honda, Hyundai, Infiniti,

Isuzu, Jaguar, Jeep, Kia, Land Rover, Lexus, Lincoln, Mazda, Mercedes-Benz, Mini, Mitsubishi,

Nissan, Pontiac, Porsche, Toyota, Scion, Subaru, Suzuki, Volkswagen, and Volvo. Asbury

Automotive Group, Inc. as Assignee on Behalf of Asbury Automotive Wholly-owned Subsidiary

Dealerships (hereinafter, “Asbury Automotive”) purchases new vehicles containing Occupant

Safety Restraint Systems manufactured by Defendants and/or replacement parts for Occupant

Safety Restraint Systems manufactured by Defendants. Asbury Automotive purchased and

received the Occupant Safety Restraint Systems and/or vehicles containing Occupant Safety

Restraint Systems in the following states: Arkansas, California, Florida, Missouri, Mississippi,

North Carolina, Oregon, and South Carolina. Asbury Automotive has also displayed, sold,

serviced, and advertised its vehicles in those states during the Relevant Time Period.

Accordingly, Asbury Automotive has been forced to pay Defendants’ supra-competitive prices.

Asbury Automotive, therefore, has been injured in its business and/or property as a result of the

unlawful conduct alleged herein.

       15.    Plaintiff Van Tuyl Group, LLC as Assignee on Behalf of Assignor Dealerships is

a Delaware limited liability company with its principal place of business in Irving, Texas. The

assignor dealerships identified on the attached Exhibit C have assigned their claims to Van Tuyl

Group, LLC. The dealerships are (or have been) authorized dealers for at least the following:

Acura, Alpha Romeo, Audi, BMW, Buick, Cadillac, Chevrolet, Chrysler, Dodge, Fiat, Ford,

GMC, Honda, Hyundai, Infiniti, Jeep, Kia, Lexus, Lincoln, Mazda, Nissan, Subaru, Toyota,




                                               7
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.8     Page 8 of 60



Volkswagen, and Volvo. Van Tuyl Group, LLC as Assignee on Behalf of Assignor Dealerships

(hereinafter, “VTG”) purchases new vehicles containing Occupant Safety Restraint Systems

manufactured by Defendants and/or replacement parts for Occupant Safety Restraint Systems

manufactured by Defendants.       VTG purchased and received the Occupant Safety Restraint

Systems and/or vehicles containing Occupant Safety Restraint Systems in the following states:

Arizona, California, Florida, Illinois, Missouri, Nebraska, and New Mexico. VTG has also

displayed, sold, serviced, and advertised its vehicles in those states during the Relevant Time

Period. Accordingly, VTG has been forced to pay Defendants’ supra-competitive prices. VTG,

therefore, has been injured in its business and/or property as a result of the unlawful conduct

alleged herein.

       16.        Plaintiff Major Automotive Companies, Inc. as Assignee on Behalf of Major

Automotive Wholly-owned Subsidiary Dealerships is a Delaware corporation with its principal

place of business in Long Island City, New York. The wholly-owned subsidiary dealerships

identified on the attached Exhibit D have assigned their claims to Major Automotive Companies,

Inc. The dealerships are (or have been) authorized dealers for at least the following: Chevrolet,

Chrysler, Jeep, and Dodge. Major Automotive Companies, Inc. as Assignee on Behalf of Major

Automotive Wholly-owned Subsidiary Dealerships (hereinafter, “Major Automotive”) purchases

new vehicles containing Occupant Safety Restraint Systems manufactured by Defendants and/or

replacement parts for Occupant Safety Restraint Systems manufactured by Defendants. Major

Automotive purchased and received the Occupant Safety Restraint Systems and/or vehicles

containing Occupant Safety Restraint Systems in New York.          Major Automotive has also

displayed, sold, serviced, and advertised its vehicles in New York during the Relevant Time

Period. Accordingly, Major Automotive has been forced to pay Defendants’ supra-competitive




                                               8
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                    PageID.9    Page 9 of 60



prices. Major Automotive, therefore, has been injured in its business and/or property as a result

of the unlawful conduct alleged herein.

       17.     Plaintiff Bronx Ford, Inc. is a Delaware corporation with its principal place of

business in Bronx, New York. Bronx Ford, Inc. operates a dealership under the trade name City

World Ford, formerly known as Bronx Ford Lincoln Mercury, Inc. and doing business as City

World Ford Lincoln Mercury. The dealerships are (or have been) authorized dealers for at least

the following: Ford and Lincoln. Bronx Ford purchases new vehicles containing Occupant Safety

Restraint Systems manufactured by Defendants and/or replacement parts for Occupant Safety

Restraint Systems manufactured by Defendants. Bronx Ford brings claims on behalf of its

dealership located in New York. Bronx Ford has also displayed, sold, serviced, and advertised

its vehicles in New York during the Relevant Time Period. Accordingly, Bronx Ford has been

forced to pay Defendants’ supra-competitive prices. Bronx Ford, therefore, has been injured in

its business and/or property as a result of the unlawful conduct alleged herein.

       18.     Plaintiff City World Motors, LLC is a Delaware corporation with its principal

place of business in Bronx, New York. City World Motors, LLC operates a dealership under the

trade name City World Toyota Scion. The dealership is (or has been) an authorized dealer for at

least the following: Toyota and Scion. City World Motors, LLC (hereinafter, “City World

Motors”) purchases new vehicles containing Occupant Safety Restraint Systems manufactured

by Defendants and/or replacement parts for Occupant Safety Restraint Systems manufactured by

Defendants. City World Motors brings claims on behalf of its dealership located in New York.

City World Motors has also displayed, sold, serviced, and advertised its vehicles in New York

during the Relevant Time Period. Accordingly, City World Motors has been forced to pay

Defendants’ supra-competitive prices. City World Motors, therefore, has been injured in its




                                                 9
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                    PageID.10     Page 10 of 60



business and/or property as a result of the unlawful conduct alleged herein.

             b. Defendants

                   i.     Tokai Rika Defendants

       19.         Defendant Tokai Rika Co., Ltd. is a Japanese corporation with its principal place

of business in Aichi, Japan. Defendant Tokai Rika Co., Ltd.—directly and/or through its

subsidiaries, which it wholly owned and/or controlled—manufactured, marketed, and/or sold

Occupant Safety Restraint Systems that were purchased throughout the United States, including

in this district, during the Relevant Time Period, including by firms that sold such Occupant

Safety Restraint Systems to Plaintiffs.

       20.         Defendant TRAM, Inc. d/b/a Tokai Rika U.S.A. Inc. is a Michigan corporation

with its principal place of business in Plymouth, Michigan. It is a subsidiary of and wholly

owned and/or controlled by its Japanese parent, Tokai Rika Co., Ltd. Defendant TRAM, Inc.

d/b/a Tokai Rika U.S.A. Inc. manufactured, marketed, and/or sold Occupant Safety Restraint

Systems that were purchased throughout the United States, including in this district, during the

Relevant Time Period, including by firms that sold such Occupant Safety Restraint Systems to

Plaintiffs. At all times during the Relevant Time Period, its activities in the United States were

under the control and direction of its Japanese parent, which controlled its policies, sales, and

finances.

             ii.          Toyoda Gosei Defendants

       21.         Toyoda Gosei Co., Ltd. is a Japanese corporation with its principal place of

business in Aichi, Japan. Toyoda Gosei—directly and/or through its subsidiaries, which it wholly

owned and/or controlled—manufactured, marketed and/or sold Occupant Safety Restraint

Systems that were purchased throughout the United States, including in this district, during the



                                                  10
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                 PageID.11      Page 11 of 60



Relevant Time Period including by firms that sold such Occupant Safety Restraint Systems to

Plaintiffs.

        22.      Toyoda Gosei North America Corp. is a Michigan corporation with its principal

place of business in Troy, Michigan. It is a subsidiary of and wholly owned and/or controlled by

its Japanese parent, Toyoda Gosei. Toyoda Gosei North America Corp. manufactured, marketed

and/or sold Occupant Safety Restraint Systems that were purchased throughout the United

States, including in this district, during the Relevant Time Period including by firms that sold

such Occupant Safety Restraint Systems to Plaintiffs. At all times during the Relevant Time

Period, its activities in the United States were under the control and direction of its Japanese

parent, which controlled its policies, sales, and finances.

        23.      TG Missouri Corp. is a Missouri corporation with its principal place of business

in Perryville, Missouri. It is a subsidiary of and wholly owned and/or controlled by its Japanese

parent, Toyoda Gosei. TG Missouri Corp. manufactured, marketed and/or sold Occupant Safety

Restraint Systems that were purchased throughout the United States, including in this district,

during the Relevant Time Period including by firms that sold such Occupant Safety Restraint

Systems to Plaintiffs. At all times during the Relevant Time Period, its activities in the United

States were under the control and direction of its Japanese parent, which controlled its policies,

sales, and finances.

              c. Agents and Co-Conspirators

        24.      Each Defendant acted as the principal of or agent for other Defendants with

respect to the acts, violations, and common course of conduct alleged.

        25.      On information and belief, additional persons and entities participated as co-

conspirators with Defendants in the conspiracy and performed acts in furtherance of the




                                                   11
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                     PageID.12       Page 12 of 60



conspiracy and anti-competitive conduct. Such entities include Autoliv, Inc., Autoliv ASP, Inc.,

Autoliv B.V. & Co. KG, Autoliv Japan Ltd. (together, “Autoliv”), TRW Automotive Holdings

Corp., TRW Deutschland Holding Gmbh (together, “TRW”), TK Holdings, Inc. and Takata

Corp. (together, “Takata”). The identities of additional such persons and entities are currently

unknown.

        26.     Whenever in this Complaint reference is made to any act, deed or transaction of

any corporation or limited liability entity, the allegation means that the corporation or limited

liability entity engaged in the act, deed or transaction by or through its officers, directors, agents,

employees or representatives while they were actively engaged in the management, direction,

control or transaction of the corporation’s or limited liability entity’s business or affairs.

    IV. PROCEDURAL HISTORY

        27.     In the wake of the DOJ’s investigations and criminal convictions described

herein, automobile dealers, buyers, and others began filing class action lawsuits against

automotive parts manufacturers, including Defendants, in United States district courts across the

country on behalf of direct and indirect purchasers of various automobile parts.

        28.     In February 2012, the Panel on Multidistrict Litigation consolidated the existing

actions in the United States District Court for the Eastern District of Michigan, styled In re:

Automotive Parts Antitrust Litigation, 2:12-md-02311. Since the beginning of the MDL,

numerous additional suits alleging price fixing on automobile parts, including Occupant Safety

Restraint Systems, have been combined.

        29.     In May 2016, the United States District Court for the Eastern District of Michigan

gave final approval for settlements with certain defendants (“First Group” settlements) providing

benefits to eligible automobile dealers related to the massive antitrust conspiracy to fix the prices




                                                  12
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.13      Page 13 of 60



of automotive parts. Plaintiffs did not opt-out of the First Group.

       30.     In November 2016, the United States District Court for the Eastern District of

Michigan gave final approval for additional settlements with certain defendants (“Second

Group” settlements). Plaintiffs opted-out of the Second Group.

       31.     In November 2018, the United States District Court for the Eastern District of

Michigan gave final approval for additional settlements with certain defendants (“Third Group”

settlements). Plaintiffs opted-out of the Third Group.

       32.     In late 2018 and 2019, the United States District Court for the Eastern District of

Michigan preliminarily approved the proposed settlement of claims of eligible automobile

dealerships for automotive parts, including Occupant Safety Restraint Systems, against certain

additional defendants (“Fourth Group” settlements). See Exhibit E.

       33.     Pursuant to Rule 23, the Court ordered the parties in the class action to provide

notice to the absent class members advising them of, among other things, their right to opt-out of

any of the proposed settlements in the Fourth Group.

       34.     Plaintiffs properly exercised their right to opt out from settlements related to

automotive parts in the Fourth Group, including Occupant Safety Restraint Systems, prior to the

opt-out deadline provided in the notice.

       35.     As set forth herein, Defendants engaged in a massive, anti-competitive conspiracy

to raise the prices of Occupant Safety Restraint Systems above competitive levels. As a result,

Plaintiffs, who are automobile dealers, paid supra-competitive prices for Occupant Safety

Restraint Systems and/or vehicles containing Occupant Safety Restraint Systems. Defendants

have caused Plaintiffs substantial antitrust injuries to their business and property. As such,

Plaintiffs now bring this action for damages, injunctive relief, and other relief pursuant to federal




                                                 13
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.14     Page 14 of 60



antitrust laws and state antitrust, unfair competition, unjust enrichment and consumer protection

laws, and demand a trial by jury.

   V. FACTUAL ALLEGATIONS

             a. Occupant Safety Restraint Systems Market

       36.      Defendants manufacture, market, and sell automotive parts including, relevant to

this lawsuit, Occupant Safety Restraint Systems.

       37.      Occupant Safety Restraint Systems are generally comprised of the parts in an

automotive vehicle that protect drivers and passengers from bodily harm, including seat belts, air

bags, steering wheels (or steering systems), and safety electronic systems.

       38.      Defendants supplied Occupant Safety Restraint Systems to original equipment

manufacturers (“OEMs”), mostly large automotive manufacturers, for installation in vehicles

manufactured and/or sold in the United States and as replacement parts.

       39.      OEMs purchase parts for U.S.-manufactured vehicles both in the United States

and abroad. Before production of a new automobile model begins, OEMs issue Requests for

Quotation (“RFQs”) to automotive parts suppliers. These RFQs may be issued for model-

specific parts for that model of automobile or for a specific engine to be incorporated into

multiple models. In response, automobile parts suppliers submit bids to the OEMs. The OEMs

then select a supplier based on its bid.

       40.      OEMs install Occupant Safety Restraint Systems in new automobiles as part of

the manufacturing process. Defendants supply OEMs with Occupant Safety Restraint Systems

to be installed in new automobiles. Suppliers, including Defendants, also supply OEMs with

Occupant Safety Restraint Systems to be used for replacement purposes.

       41.      OEMs in turn supply Occupant Safety Restraint Systems to automobile




                                                14
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.15      Page 15 of 60



dealerships, including Plaintiffs, either as a component part installed in a new automobile or as a

replacement part. Replacement Occupant Safety Restraint Systems sold by OEMs to dealerships

are the same as Occupant Safety Restraint Systems installed in an automobile. They are not

after-market parts, which are made by different manufacturers. Accordingly, Plaintiffs indirectly

purchased Occupant Safety Restraint Systems from Defendants.

       42.      The global Occupant Safety Restraint Systems market is a multi-billion dollar

industry dominated by large manufacturers who control the majority of the market, including the

Defendants.

       43.      Defendants, together with co-conspirators Autoliv, TRW and Takata, control

approximately 75% of the market.

       44.      Defendants are dominant Occupant Safety Restraint Systems suppliers in the

United States and throughout the world.

             b. Defendants’ Conspiracy and Anti-Competitive Conduct

       45.      The nature of the Occupant Safety Restraint Systems market in the United States

is conducive to a price-fixing agreement, and has made collusion particularly attractive in this

market. Specifically, the Occupant Safety Restraint Systems market: (1) has high barriers to

entry; (2) has inelasticity of demand; (3) is highly concentrated; and (4) is rife with opportunities

to conspire.

       46.      Where a group has entered into a conspiracy to raise prices above competitive

levels for a particular market, new companies would seemingly use that as an opportunity to

enter that market with more competitive pricing. This is less likely to occur where there are

significant barriers to entering the market at issue.

       47.      Significant barriers to entry exist in the Occupant Safety Restraint Systems



                                                  15
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.16     Page 16 of 60



market. First, a new company would face high start-up costs, including millions of dollar costs

related to manufacturing plants, equipment, energy, transportation, distribution infrastructure,

and customer relationships.

       48.     Defendants own multiple patents related to Occupant Safety Restraint Systems.

New entrants in the Occupant Safety Restraint Systems market must avoid infringing

Defendants’ patents, potentially at significant cost to the new entrant.

       49.     Moreover, OEMs cannot freely swap out one Occupant Safety Restraint Systems

supplier for another. Vehicles and Occupant Safety Restraint Systems are designed to integrate

with one another. An OEM designs a vehicle such that Occupant Safety Restraint Systems

purchased for that vehicle integrate with the other components of that particular model. It would

be difficult for a new entrant to enter the market after a vehicle has been specifically designed to

integrate with particular Occupant Safety Restraint Systems. This contributes to the high barrier

to entering the Occupant Safety Restraint Systems market.

       50.      Regarding inelasticity of demand, there is inelasticity of demand for Occupant

Safety Restraint Systems. “Elasticity is a measure of a variable’s sensitivity to a change in

another variable.”2 Price elasticity of demand is “a measure of the relationship between a change

in the quantity demanded of a particular good and a change in its price.”3 “If a small change in

price is accompanied by a large change in quantity demanded, the produce is said to be elastic

(or responsive to price changes). Conversely, a product is inelastic if a large change in price is

accompanied by a small amount of change in quantity demanded.”4 Customers who have no

cheaper alternative for a product with inelastic demand are forced to continue to purchase the


2
  http://www.investopedia.com/terms/e/elasticity.asp
3
  http://www.investopedia.com/terms/p/priceelasticity.asp
4
  Id.



                                                 16
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                PageID.17      Page 17 of 60



product at higher prices. Thus, inelastic demand in a market facilitates conspiring by allowing

producers to raise their prices without fear of losing sales to other substitute products (or

customers not buying the product at all).

       51.      Demand for Occupant Safety Restraint Systems is highly inelastic. No close

substitute products exist. Occupant Safety Restraint Systems are essential parts of modern

vehicles and must be purchased even if prices are raised.

       52.      Regarding the concentration of the market, Defendants dominate the Occupant

Safety Restraint Systems market as described above. A highly concentrated market is more

susceptible to collusion and other anti-competitive practices.

       53.      Additionally, Defendants had ample opportunities to conspire.        Defendants

attended industry events where they had the opportunity to meet, have improper discussions

under the guise of legitimate business, and perform acts necessary for the operation and

furtherance of the conspiracy. In a June 6, 2012, the DOJ explained that Defendant Autoliv and

its co-conspirators met in secret and agreed to allocate the supply of various automotive parts.

Autoliv and its co-conspirators agreed on bids and price quotations to be submitted to automobile

manufacturers for Occupant Safety Restraint Systems, and agreed to allocate the supply of

Occupant Safety Restraint Systems sold to certain automobile manufacturers on a model-by-

model basis.

             c. Government Investigations

       54.      As discussed above, government investigations into the rampant automotive parts

industry antitrust conspiracies are well documented. The DOJ continues to investigate the “price

fixing, bid rigging and other anticompetitive conduct in the automotive parts industry…A total of

65 individuals and 47 companies have been charged in the Antitrust Division’s investigations




                                                17
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                    PageID.18    Page 18 of 60



into the automotive parts industry.”5 The DOJ has described the investigation as the largest

criminal investigation it has ever undertaken. The DOJ has thus far fined companies over $2.9

billion related to this investigation and sentenced dozens to jail terms.6

       55.     The DOJ’s investigation into illegal bid rigging and price fixing in the automotive

parts industry began as a part of a global effort including the European Union and Japan. In

February 2010 and in June 2010, the European Commission (“EC”) conducted raids on the

offices of several defendants. Also in February 2010, Japan’s Fair Trade Commission (“JFTC”)

raided the Tokyo offices of Furukawa Electric, Sumitomo Electric, and Yazaki Corporation,

seeking evidence of collusion in the industry. Finally, FBI investigators raided three Detroit-area

Japanese auto parts makers as part of a federal antitrust investigation.

       56.     To date, the DOJ’s criminal investigation of illegal price fixing and bid rigging in

the automotive parts industry has likewise resulted in the filing of criminal charges against

numerous automotive parts manufacturers. Criminal fines specifically related to the Occupant

Safety Restraint Systems market include:

               a. On June 21, 2012, Autoliv, Inc. plead guilty to two counts of Conspiracy to

                   Restrain Trade and agreed to pay a criminal fine of $14.5 million for

                   conspiring to rig bids, fix prices, and otherwise restrain trade of seatbelts,

                   airbags and steering wheels. According to the DOJ, Autoliv and its Co-

                   Conspirators:

                        i. Engaged in discussions and attended meetings with co-conspirators
                           involved in the manufacture and sale of seatbelts, airbags, and steering
                           wheels to rig bids for, and to fix, stabilize, and maintain the prices of


5
  https://www.justice.gov/opa/pr/auto-parts-industry-executive-pleads-guilty-obstruction-justice.
6
  https://www.law360.com/foodbeverage/articles/885906/trends-to-watch-in-doj-cartel-
investigations-this-year.



                                                 18
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20              PageID.19     Page 19 of 60



                      seatbelts, airbags, and steering wheels sold to Japanese automobile
                      manufacturers.

                  ii. Agreed, during such meetings and conversations, to allocate the supply
                      of certain seatbelts, airbags, and steering wheels sold to Japanese
                      automobile manufacturers on a model-by-model basis in the United
                      States and elsewhere.

                 iii. Agreed, during such meetings and conversations, to rig bids quoted to
                      Japanese automobile manufacturers for seatbelts, airbags, and steering
                      wheels sold in the United States and elsewhere.

                  iv. Agreed, during such meetings and conversations, to fix, stabilize, and
                      maintain the prices of seatbelts, airbags, and steering wheels sold to
                      Japanese automobile manufacturers in the United States and
                      elsewhere.

                  v. Submitted bids and price quotations to Japanese automobile
                     manufacturers in accordance with the agreements reached.

                  vi. Sold seatbelts to Japanese automobile manufacturer at collusive and
                      noncompetitive prices.

                 vii. Accepted payment for seatbelts, airbags, and steering wheels sold to
                      Japanese automobile manufacturers at collusive and noncompetitive
                      prices.

            b. On September 25, 2012, TRW Deutschland Holding GmbH plead guilty to

               one count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $5.1 million for conspiring to rig bids and fix prices of seatbelts, airbags and

               steering wheels. According to the DOJ, TRW and its Co-Conspirators:

                   i. Participated in meetings, conversations, and communications to
                      discuss the bids and price quotations to be submitted to two German
                      automobile manufacturers.

                  ii. Agreed, during those meetings, conversations, and communications,
                      on bids and price quotations to be submitted to two German
                      automobile manufacturers.

                 iii. Agreed, during those meetings, conversations, and communications, to
                      allocate the supply of seatbelts, airbags and steering wheels sold to two
                      German automobile manufacturers.


                                            19
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20              PageID.20      Page 20 of 60




                  iv. Agreed, during those meetings, conversations, and communications, to
                      coordinate price adjustments requested by two German automobile
                      manufacturers.

                  v. Submitted bids, price quotations, and price adjustments to two German
                     automobile manufacturers in accordance with the agreements reached.

                  vi. Sold seatbelts, airbags and steering wheels to two German automobile
                      manufacturers at collusive and noncompetitive prices/

                 vii. Accepted payment for seatbelts, airbags and steering wheels sold to
                      two German automobile manufacturers at collusive and
                      noncompetitive prices.

                viii. Engaged in meetings, conversations and communications in Germany
                      for the purpose of monitoring and enforcing adherence to the agreed
                      upon bid rigging and price-fixing scheme.

            c. On December 5, 2013, Takata Corporation plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $71.3

               million for conspiring to rig bids, fix prices, and otherwise restrain trade of

               seatbelts. According to the DOJ, Takata and its Co-Conspirators:

                   i.    Participated in meetings, conversations, and communications to
                        discuss the bids and price quotations to be submitted to the automobile
                        manufacturers in the United States and elsewhere.

                  ii.    Agreed, during those meetings, conversations, and communications,
                        on bids and price quotations to be submitted to the automobile
                        manufacturers in the United States and elsewhere.

                 iii. Agreed, during those meetings, conversations, and communications, to
                      allocate the supply of seatbelts sold to the automobile manufacturers in
                      the United States and elsewhere on a model-by-model basis.

                  iv. Submitted bids, price quotations, and price adjustments to the
                      automobile manufacturers in the United States and elsewhere in
                      accordance with the agreements reached.

                  v. Sold seatbelts to the automobile manufacturers in the United States
                     and elsewhere at collusive and noncompetitive prices.




                                             20
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20               PageID.21      Page 21 of 60



                  vi. Accepted payment for seatbelts sold to the automobile manufacturers
                      in the United States and elsewhere at collusive and noncompetitive
                      prices.

                 vii. Engaged in meetings, conversations, and communications for the
                      purpose of monitoring and enforcing adherence to the agreed-upon
                      bid-rigging and price-fixing scheme.

                viii. Employed measures to keep their conduct secret, including destroying
                      documents.

            d. On December 16, 2014, Toyoda Gosei Co., LTD. plead guilty to two count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $26 million

               for conspiring to rig bids, fix prices, allocate customers, and otherwise restrain

               trade of certain automotive hoses, airbags, and steering wheels. According to

               the DOJ, Toyoda Gosei and its Co-Conspirators:

                   i. Participated in meetings, conversations, and other communications to
                      discuss the bids and price quotations to be submitted to Subaru and
                      Toyota in the United States and elsewhere.

                  ii. Agreed, during those meetings, conversations, and communications, to
                      allocate among the companies certain sales of certain automotive
                      airbags and steering wheels sold to Subaru and Toyota in the United
                      States and elsewhere.

                  iii. Agreed, during those meetings, conversations, and communications,
                       on bids and price quotations to be submitted to Subaru and Toyota in
                       the United States and elsewhere.

                  iv. Exchanged information on bids and price quotations to be submitted to
                      Subaru and Toyota in the United States and elsewhere, in order to
                      effectuate the agreements.

                  v. Submitted bids and price quotations to Subaru and Toyota in the
                     United States and elsewhere in accordance with the agreements.

                  vi.    Sold automotive airbags and steering wheels to Subaru and Toyota in
                        the United States and elsewhere at collusive and noncompetitive
                        prices.

                 vii. Accepted payment for automotive airbags and steering wheels sold to



                                            21
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.22      Page 22 of 60



                          Subaru and Toyota in the United States and elsewhere at collusive and
                          noncompetitive prices.

       57.     Dozens of additional companies and individuals have plead guilty to price fixing

in the broader automotive parts industry as a result of the DOJ’s investigations, including:

               a. On March 1, 2012, Yazaki Corporation plead guilty to three counts of

                   Conspiracy to Restrain Trade and agreed to pay a criminal fine of $470

                   million for conspiring to rig bids and fix prices of automotive wire harnesses,

                   instrument panel clusters, and fuel senders.

               b. On March 5, 2012, DENSO Corporation plead guilty to two counts of

                   Conspiracy to Restrain Trade and agreed to pay a criminal fine of $78 million

                   for conspiring to rig bids and fix prices of electrical control units and heater

                   control panels.

               c. On May 16, 2012, G. S. Electech, Inc. plead guilty to one count of Conspiracy

                   to Restrain Trade and agreed to pay a criminal fine of $2.75 million for

                   conspiring to rig bids and fix prices of speed sensor wire assemblies.

               d. On June 21, 2012, Fujikura LTD plead guilty to one count of Conspiracy to

                   Restrain Trade and agreed to pay a criminal fine of $20 million for conspiring

                   to rig bids and fix prices of automotive wire harnesses.

               e. On November 8, 2012, Nippon Seiki Co., Ltd. plead guilty to one count of

                   Conspiracy to Restrain Trade and agreed to pay a criminal fine of $1 million

                   for conspiring to rig bids and fix prices of instrument panel clusters.

               f. On December 12, 2012, Tokai Rika Co. Ltd. plead guilty to one count of

                   Conspiracy to Restrain Trade and one count of Obstruction of Justice and

                   agreed to pay a criminal fine of $17.7 million for conspiring to rig bids and fix



                                                 22
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                PageID.23      Page 23 of 60



               prices of heater control panels.

            g. On July 2, 2013, Furukawa Electric Company, Ltd. plead guilty to one count

               of Conspiracy to Restrain Trade and agreed to pay a criminal fine of $200

               million for conspiring to rig bids and fix prices of automotive wire harnesses.

            h. On August 6, 2013, Panasonic Corporation plead guilty to three counts of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $45.8

               million for conspiring to rig bids, fix prices, and otherwise restrain trade of

               HID ballasts, switches, and steering angle sensors.

            i. On September 11, 2013, Diamond Electric Mfg. Co. Ltd. plead guilty to one

               count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $19 million for conspiring to rig bids, fix prices, and otherwise restrain trade

               of ignition coils.

            j. On October 21, 2013, Yamashita Rubber Co., Ltd. plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $11 million

               for conspiring to rig bids and fix prices of anti-vibrational rubber parts.

            k. On November 5, 2013, Valeo Japan Co., LTD. plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $13.6

               million for conspiring to rig bids, fix prices, allocate customers, and otherwise

               restrain trade of air conditioning systems.

            l. On November 6, 2013, Mitsubishi Electric Corporation (“Mitsubishi”) plead

               guilty to one count of Conspiracy to Restrain Trade and agreed to pay a

               criminal fine of $190 million for conspiring to rig bids, fix prices, and

               otherwise restrain trade of starter motors, alternators, and ignition coils.




                                             23
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20               PageID.24    Page 24 of 60



            m. On November 6, 2013, Mitsuba Corporation plead guilty to one count of

               Conspiracy to Restrain Trade and one count of Obstruction of Justice and

               agreed to pay a criminal fine of $135 million for conspiring to rig bids, fix

               prices, allocate customers, and otherwise restrain trade of windshield washer

               and wiper systems, starter motors, power window motors, and fan motors.

            n. On November 6, 2013, Mitsubishi Heavy Industries, Ltd. plead guilty to one

               count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $14.5 million for conspiring to rig bids, fix prices, allocate customers, and

               otherwise restrain trade of compressors and condensers.

            o. On November 7, 2013, Hitachi Automotive Systems, Ltd. plead guilty to one

               count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $195 million for conspiring to rig bids, fix prices, allocate customers, and

               otherwise restrain trade of starter motors, alternators, air flow meters, valve

               timing control devices, fuel injection systems, electronic throttle bodies,

               ignition coils, inverters, and motor generators.

            p. On November 13, 2013, T.RAD Co., Ltd. plead guilty to one count of

               Conspiracy to Restrain Trade and one count of Obstruction of Justice and

               agreed to pay a criminal fine of $13.75 million for conspiring to rig bids, fix

               prices, allocate customers, and otherwise restrain trade of radiators and ATF

               warmers.

            q. On January 23, 2014, Stanley Electric Co., Ltd. plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $1.44

               million for conspiring to rig bids, fix prices, and otherwise restrain trade of




                                            24
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20               PageID.25      Page 25 of 60



               HID ballasts.

            r. On February 7, 2014, Toyo Tire & Rubber Co., LTD. plead guilty to two

               counts of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $120 million for conspiring to rig bids, fix prices, and otherwise restrain trade

               of anti-vibrational rubber parts and constant velocity joint boots.

            s. On February 11, 2014, Koito Manufacturing Co., Ltd. plead guilty to two

               counts of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $56.6 million for conspiring to rig bids, fix prices, and otherwise restrain trade

               of HID ballasts and lighting fixtures.

            t. On March 5, 2014 Aisan Industry Co., Ltd. plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $6.86

               million for conspiring to rig bids, fix prices, and otherwise restrain trade of

               electronic throttle bodies.

            u. On April 20, 2014, Bridgestone Corporation plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $425

               million for conspiring to rig bids, allocate customers, and fix prices of anti-

               vibrational rubber parts.

            v. On July 8, 2014, NSK Ltd. plead guilty to one count of Conspiracy to Restrain

               Trade and agreed to pay a criminal fine of $68.2 million for conspiring to rig

               bids, fix prices, allocate customers, and otherwise restrain trade of bearings.

            w. On July 9, 2014, JTEKT Corporation plead guilty to two counts of Conspiracy

               to Restrain Trade and agreed to pay a criminal fine of $103.27 million for

               conspiring to rig bids, fix prices, allocate customers, and otherwise restrain




                                             25
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20              PageID.26      Page 26 of 60



               trade of bearings and electric powered steering assemblies.

            x. On October 3, 2014, Riverside Seat Company, Woodbridge Foam Fabricating,

               Inc., and SW Foam LLC plead guilty to one count of Conspiracy to Restrain

               Trade and agreed to pay a criminal fine of $6,148,800 collectively for

               conspiring to fix prices and otherwise restrain trade of polyurethane foam.

            y. On October 8, 2014, NGK Spark Plug Co., Ltd. plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $52.1

               million for conspiring to rig bids, fix prices, allocate customers, and otherwise

               restrain trade of Spark Plugs, Standard Oxygen Sensors, and Air Fuel Ratio

               Sensors.

            z. On October 21, 2014, Showa Corporation plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $19.9

               million for conspiring to rig bids, fix prices, and otherwise restrain trade of

               electronic power steering assemblies.

            aa. On January 23, 2015, Hitachi Metals, Ltd. plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $1.25

               million for conspiring to rig bids, allocate customers, and fix prices of brake

               hoses.

            bb. On February 10, 2015, Aisin Seiki Co., LTD. plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $35.8

               million for conspiring to rig bids, allocate customers, fix prices, and otherwise

               restrain trade of variable timing devices.

            cc. On March 31, 2015, Sanden Corporation plead guilty to one count of




                                            26
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20               PageID.27      Page 27 of 60



               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $3.2 million

               for conspiring to rig bids, fix prices, and otherwise restrain trade on

               compressors.

            dd. On April 1, 2015, Continental Automotive Electronics LLC plead guilty to

               one count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $4 million for conspiring to rig bids on instrument panel clusters.

            ee. On April 24, 2015, Minebea Co., LTD plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $13.5

               million for conspiring to fix prices and otherwise restrain trade on bearings.

            ff. On June 22, 2015, Robert Bosch GmbH plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $57.8

               million for conspiring to rig bids, fix prices, allocate customers, and otherwise

               restrain trade on spark plugs, oxygen sensors, and starter motors.

            gg. On June 24, 2015, Yamada Manufacturing Co. Ltd. plead guilty to one count

               of Conspiracy to Restrain Trade and agreed to pay a criminal fine of $2.5

               million for conspiring to rig bids, fix prices, and otherwise restrain trade of

               steering columns.

            hh. On November 2, 2015, Kayaba Industry Co LTD plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $62 million

               for conspiring to rig bids, fix prices, allocate customers, and otherwise restrain

               trade of shock absorbers.

            ii. On November 16, 2015, NGK Insulators, Ltd. plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $65.3




                                            27
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20               PageID.28      Page 28 of 60



               million for conspiring to rig bids and fix prices of ceramic substrates for

               automotive catalytic converters.

            jj. On January 22, 2016, Inoac Corporation plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $2.35

               million for conspiring to rig bids, allocate customers, and fix prices plastic

               interior trim.

            kk. On May 17, 2016, Corning International Kabushiki Kaisha plead guilty to one

               count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $66.5 million for conspiring to rig bids, allocate customers, and fix prices of

               ceramic substrates for emission control systems.

            ll. On June 13, 2016, Omron Automotive Electronics Co., Ltd. plead guilty to

               one count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $4.55 million for conspiring to rig bids on power window switches.

            mm.    On September 1, 2016, Nishikawa Rubber Co., LTD. plead guilty to one

               count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of

               $130 million for conspiring to rig bids, allocate customers, and fix prices on

               automotive body sealing products.

            nn. On December 24, 2016, Alpha Corporation plead guilty to one count of

               Conspiracy to Restrain Trade and agreed to pay a criminal fine of $9 million

               for conspiring to rig bids, fix prices, allocate customers, and otherwise restrain

               trade of automotive access mechanisms.

            oo. On February 17, 2017, Hitachi Automotive Systems Ltd plead guilty to one

               count of Conspiracy to Restrain Trade and agreed to pay a criminal fine of




                                            28
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.29      Page 29 of 60



                    $55.48 million for conspiring to rig bids, allocate customers, and fix prices on

                    shock absorbers.

                 pp. On March 7, 2017, the DOJ announced that Keikert AG had agreed to plead

                    guilty and pay a $6.1 million criminal fine for conspiring to rig bids of side-

                    door latches and latch minimodules.

                 qq. On May 31, 2018, Maruyasu Industries Co. Ltd. plead guilty and was

                    sentenced to pay a $12 million criminal fine for its role in conspiring to rig

                    bids, allocate customers, and fix prices on automotive steel tubes.

         58.     The sprawling number of indictments and guilty pleas related to the global

conspiracy to rig bids and fix prices of various automotive parts is shocking.

   VI.         COMPETITIVE INJURY

         59.     Defendants’ conspiracy has harmed each Plaintiff.          The cost of vehicles

containing Occupant Safety Restraint Systems are supra-competitive because of Defendant’s

conduct. But for Defendants’ conspiracy, automobile dealers, including Plaintiffs, would not

have paid such supra-competitive, artificially inflated prices. Absent the supra-competitive

prices, Plaintiffs would be able to gain the benefits of competition as to Occupant Safety

Restraint Systems, which would reduce the prices to a competitive level. Plaintiffs purchased

vehicles containing Occupant Safety Restraint Systems from OEMs who had purchased the

Occupant Safety Restraint Systems from Defendants. Thus, Plaintiffs paid higher prices for

vehicles containing Occupant Safety Restraint Systems than they otherwise would have paid

absent Defendant’s conspiracy and conduct.

         60.     Each Plaintiff absorbed a substantial portion of the overcharges that they paid due

to Defendants’ illegal activities. Plaintiffs did not pass on all overcharges caused by Defendants’




                                                 29
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.30      Page 30 of 60



illegal activities.

        61.      Occupant Safety Restraint Systems are identifiable, discrete physical products that

remain essentially unchanged when incorporated into a vehicle. As a result, Occupant Safety

Restraint Systems follow a traceable physical chain of distribution from Defendants to Plaintiffs,

and any costs attributable to Occupant Safety Restraint Systems can be traced through the chain

of distribution to Plaintiffs.

        62.      The market for Occupant Safety Restraint Systems and the market for

automobiles are inextricably linked and intertwined because the market for Occupant Safety

Restraint Systems exists to serve the automobile market. As antitrust scholars Professors Robert

G. Harris (Professor Emeritus and former Chair of the Business and Public Policy Group at the

Haas School of Business at the University of California at Berkeley) and the late Lawrence A.

Sullivan (Professor of Law Emeritus at Southwestern Law School and author of the Handbook of

the Law of Antitrust) have recognized, “in a multiple level chain of distribution, passing on

monopoly overcharges is not the exception: it is the rule.”7 Without the automobiles, the

Occupant Safety Restraint Systems have little to no value. The demand for automobiles creates

the demand for Occupant Safety Restraint Systems. Thus, the artificially inflated prices of

Occupant Safety Restraint Systems in new automobiles as a result of Defendants’ conspiracy

have been passed to the indirect-purchaser Plaintiffs.

        63.      Well-accepted economic models can quantify the specific overcharge impacting

the prices of motor vehicles containing Occupant Safety Restraint Systems.            For example,

economists use “regression analysis” to isolate and understand the relationship between an


7
  Robert G. Harris & Lawrence A. Sullivan, Passing on the Monopoly Overcharge: A
Comprehensive Policy Analysis, 128 U. Pa. L. Rev. 269, 276 (1979).




                                                 30
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                 PageID.31      Page 31 of 60



“explanatory” variable and a “dependent” variable when numerous, changing variables exist.

Using regression analysis, it is possible to isolate and identify the impact of an increase in the

price of Occupant Safety Restraint Systems (explanatory variable) on prices for new motor

vehicles (dependent variable) even though such products contain a number of other components

whose prices may be changing over time. Thus, the precise amount of overcharge passed on to

indirect purchasers as a result of Defendants’ unlawful conspiracy can be measured.

       64.     Defendants’ conspiracy restrained competition in the United States, including in

all states that permit the recovery of damages by indirect purchasers, and had substantial effects

on the commerce of the United States.

   VII.      DISCOVERY RULE AND FRAUDULENT CONCEALMENT

       65.     Plaintiffs had no knowledge of Defendants’ conduct and conspiracy, as alleged

herein, and had no reason to know of such conduct until, at the earliest, the DOJ’s public

announcement of Autoliv’s anticipated guilty plea. Plaintiffs had no knowledge or reason to

know of the existence of the conspiracy prior to that date. Further, Plaintiff had no knowledge of

Toyoda Gosei’s participation in the conspiracy until the DOJ’s public announcement of its

anticipated guilty plea more than two years later. Plaintiffs are automobile dealers who had no

direct contact or interaction with any of Defendants and no means to discover the conspiracy.

       66.     Defendants further took affirmative steps to conceal their misconduct.

Defendants kept their agreements, understandings and conspiracies secret.         A price-fixing

conspiracy such as this one is, by its very nature, secretive. As explained in the Informations

filed against several Defendants, the conspirators concealed their activities from the authorities

by using code names and arranging meetings at private residences and remote locations.

       67.     Plaintiffs could not have discovered the alleged conspiracy and conduct at an




                                               31
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                    PageID.32      Page 32 of 60



earlier date by the exercise of reasonable diligence.

       68.       Thus, the discovery rule and Defendants’ fraudulent concealment have tolled the

running of any applicable statutes of limitations.

       69.       Any applicable statutes of limitations as to Plaintiffs have been further tolled by

the pending class actions.

   VIII. CLAIMS

             a. Count 1 – Violation of Section 1 of the Sherman Act

       70.       Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

       71.       Defendants and unnamed conspirators entered into and engaged in a contract,

combination or conspiracy in unreasonable restraint of trade in violation of Section 1 of the

Sherman Act (15 U.S.C. §1).

       72.       The acts done by each of Defendants as part of, and in furtherance of, their

contract, combination, or conspiracy were authorized, ordered, or done by their officers, agents,

employees, or representatives while actively engaged in the management of Defendants’ affairs.

       73.       At least as early as January 2003, and continuing through at least the present, the

exact dates being unknown to Plaintiffs, Defendants and their co-conspirators entered into a

continuing agreement, understanding and conspiracy in restraint of trade to rig bids for and to

artificially fix, raise, stabilize and control prices for Occupant Safety Restraint Systems thereby

creating anticompetitive effects.

       74.       The anti-competitive acts were intentionally directed at the United States market

for Occupant Safety Restraint Systems and had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices for Occupant Safety Restraint Systems throughout the

United States.




                                                  32
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.33     Page 33 of 60



          75.   The conspiratorial acts and combinations have caused unreasonable restraints in

the market for Occupant Safety Restraint Systems.

          76.   As a result of Defendants’ and their co-conspirators’ unlawful conduct, Plaintiffs

have been harmed by purchasing Occupant Safety Restraint Systems or vehicles containing

Occupant Safety Restraint Systems manufactured by Defendants or their co-conspirators by

being forced to pay inflated, supra-competitive prices for such products.

          77.   In formulating and carrying out the alleged agreement, understanding and

conspiracy, Defendants and their co-conspirators did those things that they combined and

conspired to do, including but not limited to the acts, practices, and courses of conduct set forth

herein.

          78.   Defendants’ conspiracy had the following effects, among others:

                a. Price competition in the market for Occupant Safety Restraint Systems has
                   been restrained, suppressed and/or eliminated in the United States;

                b. Prices for Occupant Safety Restraint Systems sold by Defendants and their co-
                   conspirators have been fixed, raised, maintained and stabilized at artificially
                   high, noncompetitive levels throughout the United States; and

                c. Plaintiffs who purchased Occupant Safety Restraint Systems, or vehicles
                   containing Occupant Safety Restraint Systems manufactured by Defendants
                   and their co-conspirators have been deprived of the benefits of free and open
                   competition and have been forced to pay artificially inflated prices for such
                   products.

          79.   Plaintiffs have been injured and will continue to be injured in their business and

property by paying more for Occupant Safety Restraint Systems or vehicles containing Occupant

Safety Restraint Systems manufactured by Defendants and their co-conspirators than they would

have paid and will pay in the absence of the conspiracy.

          80.   The alleged contract, combination, or conspiracy is a per se violation of the

federal antitrust laws.



                                                33
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                     PageID.34    Page 34 of 60



       81.      Plaintiffs are entitled to an injunction against Defendants, pursuant to 15 U.S.C.

§26, preventing and restraining the violations alleged herein.

             b. Count 2 – Violation of State Antitrust Statutes

       82.      Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

       83.      From as early as January 2003 through at least the present, Defendants and their

co-conspirators engaged in a continuing contract, combination or conspiracy with respect to the

sale of Occupant Safety Restraint Systems in an unreasonable restraint of trade and commerce

and in violation of the various state antitrust statutes set forth below.

       84.      The contract, combination, or conspiracy consisted of an agreement among the

Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain artificially

supra-competitive prices for Occupant Safety Restraint Systems and to allocate customers for

Occupant Safety Restraint Systems in the United States.

       85.      In formulating and effectuating this conspiracy, Defendants and their co-

conspirators performed acts in furtherance of the combination and conspiracy, including:

                a. Participating in meetings and conversations among themselves during which
                   they agreed to price Occupant Safety Restraint Systems at certain levels and
                   otherwise to fix, increase, inflate, maintain, or stabilize effective prices paid
                   by Plaintiffs with respect to Occupant Safety Restraint Systems sold in the
                   United States;

                b. Allocating customers and markets and rigging bids for Occupant Safety
                   Restraint Systems in the United States in furtherance of their agreements; and

                c. Participating in meetings and conversations among themselves to implement,
                   adhere to and police the unlawful agreements they reached.

       86.      Defendants and their co-conspirators engaged in the actions described above for

the purpose of carrying out their unlawful agreements to fix, maintain, decrease, or stabilize

prices, to rig bids and to allocate customers with respect to Occupant Safety Restraint Systems.



                                                  34
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                     PageID.35   Page 35 of 60



        87.     The anti-competitive acts were intentionally directed at the market for Occupant

Safety Restraint Systems in all states in which Plaintiffs do business allowing indirect purchasers

to collect damages and had a substantial and foreseeable effect on intrastate commerce by raising

and fixing prices for Occupant Safety Restraint Systems throughout those states.

        88.     Plaintiffs were deprived of free and open competition in all states, including all

states in which Plaintiffs do business allowing indirect purchasers to collect damages, and

Plaintiffs paid supra-competitive, artificially inflated prices for Occupant Safety Restraint

Systems in all states in which Plaintiffs do business allowing indirect purchasers to collect

damages.

        89.     Defendants’ anticompetitive, unfair acts described above were knowing, willful

and constitute flagrant violations of the below-listed state antitrust statutes.

        90.     Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Arizona Revised Statutes, §§ 44-1401, et seq.

                a. Defendants’ and their co-conspirators’ combinations or conspiracies had the

                    following effects: (1) Occupant Safety Restraint Systems price competition

                    was restrained, suppressed, and eliminated throughout Arizona; (2) Occupant

                    Safety Restraint Systems prices were raised, fixed, maintained and stabilized

                    at artificially high levels throughout Arizona; (3) Plaintiffs were deprived of

                    free and open competition; and (4) Plaintiffs paid supra-competitive,

                    artificially inflated prices for Occupant Safety Restraint Systems and vehicles

                    containing Occupant Safety Restraint Systems.

                b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                    affected Arizona commerce.




                                                  35
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                 PageID.36      Page 36 of 60



              c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                  have been injured in their business and property and are threatened with

                  further injury.

              d. By reason of the foregoing, Defendants entered into agreements in restraint of

                  trade in violation of Ariz. Rev. Stat. §§ 44-1401, et seq. Accordingly,

                  Plaintiffs seek all forms of relief available under Ariz. Rev. Stat. §§ 44-1401,

                  et seq.

       91.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the California Business and Professions Code, §§16700, et seq.

              a. During the Relevant Time Period, Defendants and their co-conspirators

                  entered into and engaged in a continuing unlawful trust in restraint of the trade

                  and commerce described above in violation of Section 16720, California

                  Business and Professions Code. Defendants, each of them, have acted in

                  violation of Section 16720 to fix, raise, stabilize, and maintain prices of, and

                  allocate markets for, Occupant Safety Restraint Systems at supra-competitive

                  levels.

              b. The aforesaid violations of Section 16720, California Business and

                  Professions Code, consisted, without limitation, of a continuing unlawful trust

                  and concert of action among Defendants and their co-conspirators, the

                  substantial terms of which were to fix, raise, maintain, and stabilize the prices

                  of, and to allocate markets for, Occupant Safety Restraint Systems.

              c. For the purpose of forming and effectuating the unlawful trust, Defendants

                  and their co-conspirators have done those things which they combined and




                                               36
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20             PageID.37     Page 37 of 60



               conspired to do, including but in no way limited to the acts, practices and

               course of conduct set forth above and the following: (1) Fixing, raising,

               stabilizing, and pegging the price of Occupant Safety Restraint Systems; and

               (2) Allocating among themselves the production of Occupant Safety Restraint

               Systems.

            d. The combination and conspiracy alleged herein has had, inter alia, the

               following effects: (1) Price competition in the sale of Occupant Safety

               Restraint Systems has been restrained, suppressed, and/or eliminated in the

               State of California; (2) Prices for Occupant Safety Restraint Systems sold by

               Defendants and their co-conspirators have been fixed, raised, stabilized, and

               pegged at artificially high, non-competitive levels in the State of California

               and throughout the United States; and (3) Those who purchased Occupant

               Safety Restraint Systems or vehicles containing Occupant Safety Restraint

               Systems manufactured by Defendants and their co-conspirators have been

               deprived of the benefit of free and open competition.

            e. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

               have been injured in their business and property in that they paid more for

               Occupant Safety Restraint Systems than they otherwise would have paid in

               the absence of Defendants’ unlawful conduct. As a result of Defendants’

               violation of Section 16720 of the California Business and Professions Code,

               Plaintiffs seek treble damages and their cost of suit, including a reasonable

               attorney’s fee, pursuant to Section 16750(a) of the California Business and

               Professions Code.




                                           37
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                 PageID.38     Page 38 of 60



       92.     Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Kansas Statutes Annotated, §§ 50-101, et seq.

               a. Defendants’ and their co-conspirators’ combinations or conspiracies had the

                  following effects: (1) Occupant Safety Restraint Systems price competition

                  was restrained, suppressed, and eliminated throughout Kansas; (2) Occupant

                  Safety Restraint Systems prices were raised, fixed, maintained and stabilized

                  at artificially high levels throughout Kansas; (3) Plaintiffs were deprived of

                  free and open competition; and (4) Plaintiffs paid supra-competitive,

                  artificially inflated prices for Occupant Safety Restraint Systems and vehicles

                  containing Occupant Safety Restraint Systems.

               b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                  affected Kansas commerce.

               c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                  have been injured in their business and property and are threatened with

                  further injury.

               d. By reason of the foregoing, Defendants have entered into agreements in

                  restraint of trade in violation of Kansas Stat. Ann. §§ 50-101, et seq.

                  Accordingly, Plaintiffs all forms of relief available under Kansas Stat. Ann. §§

                  50-101, et seq.

       93.     Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Mississippi Code Annotated §§ 75-21-1, et seq.

               a. Defendants ’and their co-conspirators’ combinations or conspiracies had the

                  following effects: (1) Occupant Safety Restraint Systems price competition




                                               38
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                 PageID.39      Page 39 of 60



                  was restrained, suppressed, and eliminated throughout Mississippi; (2)

                  Occupant Safety Restraint Systems prices were raised, fixed, maintained and

                  stabilized at artificially high levels throughout Mississippi; (3) Plaintiffs,

                  including those who resided in Mississippi and/or purchased Occupant Safety

                  Restraint Systems or vehicles in Mississippi, were deprived of free and open

                  competition, including in Mississippi, and (4) Plaintiffs, including those who

                  resided in Mississippi and/or purchased Occupant Safety Restraint Systems or

                  vehicles in Mississippi, paid supra-competitive, artificially inflated prices for

                  Occupant Safety Restraint Systems, including in Mississippi.

              b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                  affected Mississippi commerce.

              c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                  have been injured in their business and property and are threatened with

                  further injury.

              d. By reason of the foregoing, Defendants have entered into agreements in

                  restraint of trade in violation of Mississippi Code Ann. § 75-21-1, et seq.

                  Accordingly, Plaintiffs seek all relief available under Mississippi Code Ann. §

                  75-21-1, et seq.

       94.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Nebraska Revised Statutes §§ 59-801, et seq.

              a. Defendants’ and their co-conspirators’ combinations or conspiracies had the

                  following effects: (1) Occupant Safety Restraint Systems price competition

                  was restrained, suppressed, and eliminated throughout Nebraska; (2) Occupant




                                               39
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                 PageID.40     Page 40 of 60



                  Safety Restraint Systems prices were raised, fixed, maintained and stabilized

                  at artificially high levels throughout Nebraska; (3) Plaintiffs were deprived of

                  free and open competition; and (4) Plaintiffs and paid supra-competitive,

                  artificially inflated prices for Occupant Safety Restraint Systems and vehicles

                  containing Occupant Safety Restraint Systems.

              b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                  affected Nebraska commerce.

              c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                  have been injured in their business and property and are threatened with

                  further injury.

              d. By reason of the foregoing, Defendants have entered into agreements in

                  restraint of trade in violation of Nebraska Revised Statutes §§ 59-801, et seq.

                  Accordingly, Plaintiffs seek all relief available under Nebraska Revised

                  Statutes §§ 59-801, et seq.

       95.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the New Hampshire Revised Statutes §§ 356:1, et seq.

              a. Defendants’ and their co-conspirators’ combinations or conspiracies had the

                  following effects: (1) Occupant Safety Restraint Systems price competition

                  was restrained, suppressed, and eliminated throughout New Hampshire; (2)

                  Occupant Safety Restraint Systems prices were raised, fixed, maintained and

                  stabilized at artificially high levels throughout New Hampshire; (3) Plaintiffs

                  were deprived of free and open competition; and (4) Plaintiffs and paid supra-

                  competitive, artificially inflated prices for Occupant Safety Restraint Systems




                                                40
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                 PageID.41     Page 41 of 60



                  and vehicles containing Occupant Safety Restraint Systems.

              b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                  affected New Hampshire commerce.

              c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                  have been injured in their business and property and are threatened with

                  further injury.

              d. By reason of the foregoing, Defendants have entered into agreements in

                  restraint of trade in violation of New Hampshire Revised Statutes §§ 356:1, et

                  seq. Accordingly, Plaintiffs seek all relief available under New Hampshire

                  Revised Statutes §§ 356:1, et seq.

       96.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the New Mexico Statutes Annotated §§ 57-1-1, et seq.

              a. Defendants’ and their co-conspirators’ combinations or conspiracies had the

                  following effects: (1) Occupant Safety Restraint Systems price competition

                  was restrained, suppressed, and eliminated throughout New Mexico; (2)

                  Occupant Safety Restraint Systems prices were raised, fixed, maintained and

                  stabilized at artificially high levels throughout New Mexico; (3) Plaintiffs

                  were deprived of free and open competition; and (4) Plaintiffs and paid supra-

                  competitive, artificially inflated prices for Occupant Safety Restraint Systems

                  and vehicles containing Occupant Safety Restraint Systems.

              b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                  affected New Mexico commerce.

              c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs




                                               41
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                PageID.42      Page 42 of 60



                  have been injured in their business and property and are threatened with

                  further injury.

              d. By reason of the foregoing, Defendants have entered into agreements in

                  restraint of trade in violation of New Mexico Statutes Annotated §§ 57-1-1, et

                  seq. Accordingly, Plaintiffs seek all relief available under New Mexico

                  Statutes Annotated §§ 57-1-1, et seq.

       97.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the New York General Business Laws §§ 340, et seq.

              a. Defendants’ and their co-conspirators’ combinations or conspiracies had the

                  following effects: (1) Occupant Safety Restraint Systems price competition

                  was restrained, suppressed, and eliminated throughout New York; (2)

                  Occupant Safety Restraint Systems prices were raised, fixed, maintained and

                  stabilized at artificially high levels throughout New York; (3) Plaintiffs,

                  including those who resided in New York and/or purchased Occupant Safety

                  Restraint Systems or vehicles in New York, were deprived of free and open

                  competition, including in New York; and (4) Plaintiffs, including those who

                  resided in New York and/or purchased Occupant Safety Restraint Systems or

                  vehicles in New York, paid supra-competitive, artificially inflated prices for

                  Occupant Safety Restraint Systems when they purchased, including in New

                  York, Occupant Safety Restraint Systems or vehicles containing Occupant

                  Safety Restraint Systems, or purchased vehicles and Occupant Safety

                  Restraint Systems that were otherwise of lower quality than they would have

                  been absent Defendants’ and their co-conspirators’ illegal acts, or were unable




                                              42
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.43      Page 43 of 60



                   to purchase Occupant Safety Restraint Systems or vehicles that they would

                   have otherwise have purchased absent the illegal conduct.

               b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                   affected New York commerce.

               c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                   have been injured in their business and property and are threatened with

                   further injury.

               d. By reason of the foregoing, Defendants have entered into agreements in

                   restraint of trade in violation of the New York Donnelly Act, §§ 340, et seq.

                   The conduct set forth above is a per se violation of the Act. Accordingly,

                   Plaintiffs seek all relief available under New York Gen. Bus. Law §§ 340, et

                   seq.

       98.     Defendants have entered into an unlawful agreement in restraint of trade in

violation of the North Carolina General Statutes §§ 75-1, et seq.

               a. Defendants’ and their co-conspirators’ combinations or conspiracies had the

                   following effects: (1) Occupant Safety Restraint Systems price competition

                   was restrained, suppressed, and eliminated throughout North Carolina; (2)

                   Occupant Safety Restraint Systems prices were raised, fixed, maintained and

                   stabilized at artificially high levels throughout North Carolina; (3) Plaintiffs,

                   including those who resided in North Carolina and/or purchased Occupant

                   Safety Restraint Systems or vehicles in North Carolina, were deprived of free

                   and open competition, including in North Carolina; and (4) Plaintiffs,

                   including those who resided in North Carolina and/or purchased Occupant




                                                43
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                PageID.44      Page 44 of 60



                  Safety Restraint Systems or vehicles in North Carolina, paid supra-

                  competitive, artificially inflated prices for Occupant Safety Restraint Systems

                  and vehicles containing Occupant Safety Restraint Systems, including in

                  North Carolina.

              b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                  affected North Carolina commerce.

              c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                  have been injured in their business and property and are threatened with

                  further injury.

              d. By reason of the foregoing, Defendants have entered into agreements in

                  restraint of trade in violation of North Carolina General Statutes §§ 75-1, et

                  seq. Accordingly, Plaintiffs seek all relief available under North Carolina

                  General Statutes §§ 75-1, et seq.

       99.    Defendants have entered into an unlawful agreement in restraint of trade in

violation of the Oregon Revised Statutes §§ 646.705, et seq.

              a. Defendants’ and their co-conspirators’ combinations or conspiracies had the

                  following effects: (1) Occupant Safety Restraint Systems price competition

                  was restrained, suppressed, and eliminated throughout Oregon (2) Occupant

                  Safety Restraint Systems prices were raised, fixed, maintained and stabilized

                  at artificially high levels throughout Oregon; (3) Plaintiffs were deprived of

                  free and open competition; and (4) Plaintiffs and paid supra-competitive,

                  artificially inflated prices for Occupant Safety Restraint Systems and vehicles

                  containing Occupant Safety Restraint Systems.




                                               44
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                PageID.45      Page 45 of 60



              b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                  affected Oregon commerce.

              c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                  have been injured in their business and property and are threatened with

                  further injury.

              d. By reason of the foregoing, Defendants have entered into agreements in

                  restraint of trade in violation of Oregon Revised Statutes §§ 646.705, et seq.

                  Accordingly, Plaintiffs seek all relief available under Oregon Revised Statutes

                  §§ 646.705, et seq.

       100.   Specifically, Plaintiff Group 1 Automotive brings claims pursuant to the state

statutes as set forth above against Defendants for the following states: California, Kansas,

Mississippi, New Hampshire, New Mexico, and New York.

       101.   Plaintiff Asbury Automotive brings claims pursuant to the state statutes as set

forth above against Defendants for the following states: California, Mississippi, North Carolina,

and Oregon.

       102.   Plaintiff VTG Automotive brings claims pursuant to the state statutes as set forth

above against Defendants for the following states: Arizona, California, Nebraska, and New

Mexico.

       103.   Plaintiffs Major Automotive, City World Motors, and Bronx Ford bring claims

pursuant to the New York statutes set forth above against Defendants.

       104.   Plaintiffs, having purchased new automobiles containing Occupant Safety

Restraint Systems and/or replacement parts for Occupant Safety Restraint Systems in the above

states, as set forth in Paragraphs 90–103 supra have been injured in their business and property




                                               45
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.46      Page 46 of 60



by reason of Defendants’ unlawful combination, contract, conspiracy and agreement. Plaintiffs

have paid more for Occupant Safety Restraint Systems or vehicles containing Occupant Safety

Restraint Systems than they otherwise would have paid in the absence of Defendants’ unlawful

conduct. This injury is of the type the antitrust laws of the above states were designed to prevent

and flows from Defendants’ unlawful conduct.

       105.    Defendants’ violations of the above-listed state laws, as set forth in Paragraphs

90–103 supra have proximately caused the injuries sustained by Plaintiffs.

       106.    In addition, Defendants have profited significantly from the aforesaid conspiracy.

Defendants’ profits derived from their anticompetitive conduct some at the expense and

detriment of Plaintiffs.

       107.    Accordingly, Plaintiffs seek damages (including statutory damages where

applicable), to be trebled or otherwise increased as permitted by a particular jurisdiction’s

antitrust or consumer protection law, and costs of suit, including reasonable attorneys’ fees, to

the extent permitted by the above state laws.

           c. Count 3 – Violation of State Law Consumer Protection Statutes

       108.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

       109.    Defendants knowingly engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection and unfair

competition statutes listed below.

       110.    The Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Arkansas Code Annotated, § 4-88-101.

               a. Defendants knowingly agreed to, and did in fact act in, restraint of trade or

                   commerce by affecting, fixing, controlling, and/or maintaining at non-




                                                46
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                 PageID.47       Page 47 of 60



                competitive and artificially inflated levels, the prices at which Occupant

                Safety Restraint Systems were sold, distributed, or obtained in Arkansas and

                took efforts to conceal their agreements from Plaintiffs.

             b. The aforementioned conduct on the part of Defendants constituted

                “unconscionable” and “deceptive” acts or practices in violation of Arkansas

                Code Annotated, § 4-88-107(a)(10).

             c. Defendants’ unlawful conduct had the following effects: (1) Occupant Safety

                Restraint Systems price competition was restrained, suppressed, and

                eliminated throughout Arkansas; (2) Occupant Safety Restraint Systems prices

                were raised, fixed, maintained, and stabilized at artificially high levels

                throughout Arkansas; (3) Plaintiffs were deprived of free and open

                competition; and (4) Plaintiffs paid supra-competitive, artificially inflated

                prices for Occupant Safety Restraint Systems and vehicles containing

                Occupant Safety Restraint Systems.

             d. During the Relevant Time Period, Defendants’ illegal conduct substantially

                affected Arkansas commerce and consumers.

             e. As a direct and proximate result of the unlawful conduct of Defendants, have

                been injured in their business and property and are threatened with further

                injury.

             f. Defendants have engaged in unfair competition or unfair or deceptive acts or

                practices in violation of Arkansas Code Annotated, § 4-88-107(a)(10) and,

                accordingly, Plaintiffs seek all relief available under that statute.

      111.   The Defendants have engaged in unfair competition or unfair, unconscionable, or




                                              47
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.48     Page 48 of 60



deceptive acts or practices in violation of the California Business and Professions Code,

§§17200, et seq.

              a. During the Relevant Time Period, Defendants committed and continue to

                   commit acts of unfair competition, as defined by Sections 17200, et seq. of the

                   California Business and Professions Code, by engaging in the acts and

                   practices specified above.

              b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                   affected California commerce and consumers.

              c. This claim is instituted pursuant to Sections 17203 and 17204 of the

                   California Business and Professions Code, to obtain restitution from

                   Defendants for acts, as alleged herein, that violated Section 17200 of the

                   California Business and Professions Code, commonly known as the Unfair

                   Competition Law.

              d. Defendants’ conduct as alleged herein violated Section 17200. The acts,

                   omissions, misrepresentations, practices and non-disclosures of Defendants, as

                   alleged herein, constituted a common, continuous, and continuing course of

                   conduct of unfair competition by means of unfair, unlawful, and/or fraudulent

                   business acts or practices within the meaning of California Business and

                   Professions Code, Section 17200, et seq., including, but not limited to, the

                   following: (1) the violations of Section 1 of the Sherman Act, as set forth

                   above; (2) the violations of Section 16720, et seq., of the California Business

                   and Professions Code, set forth above;

              e. Defendants’       acts,   omissions,       misrepresentations,   practices,   and




                                                48
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20              PageID.49      Page 49 of 60



               nondisclosures, as described above, whether or not in violation of Section

               16720, et seq., of the California Business and Professions Code, and whether

               or not concerted or independent acts, are otherwise unfair, unconscionable,

               unlawful or fraudulent;

            f. Defendants’ acts or practices are unfair to purchasers of Occupant Safety

               Restraint Systems (or vehicles containing them) in the State of California

               within the meaning of Section 17200, California Business and Professions

               Code; and

            g. Defendants' unlawful conduct had the following effects: (1) Occupant Safety

               Restraint Systems price competition was restrained, suppressed, and

               eliminated throughout California; (2) Occupant Safety Restraint Systems

               prices were raised, fixed, maintained, and stabilized at artificially high levels

               throughout California; (3) Plaintiffs, including those who resided in California

               and/ or purchased Occupant Safety Restraint Systems or vehicles in

               California, were deprived of free and open competition, including in

               California; and (4) Plaintiffs, including those who resided in California and/or

               purchased Occupant Safety Restraint Systems or vehicles in California, paid

               supra-competitive, artificially inflated prices for Occupant Safety Restraint

               Systems and vehicles containing Occupant Safety Restraint Systems,

               including in California.

            h. Defendants’ acts and practices are fraudulent or deceptive within the meaning

               of Section 17200 of the California Business and Professions Code.

            i. Plaintiffs are entitled to full restitution and/or disgorgement of all revenues,




                                            49
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.50     Page 50 of 60



                   earnings, profits, compensation, and benefits that may have been obtained by

                   Defendants as a result of such business acts or practices.

               j. The illegal conduct alleged herein is continuing and there is no indication that

                   Defendants will not continue such activity into the future.

               k. As alleged in this Complaint, Defendants and their co-conspirators have been

                   unjustly enriched as a result of their wrongful conduct and by Defendants’

                   unfair competition. Plaintiffs are accordingly entitled to equitable relief

                   including restitution and/or disgorgement of all revenues, earnings, profits,

                   compensation, and benefits that may have been obtained by Defendants as a

                   result of such business practices, pursuant to the California Business and

                   Professions Code, Sections 17203 and 17204.

       112.    The Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,

Fla. Stat. §§501.201, et seq.

               a. Defendants’ unlawful conduct had the following effects: (1) Occupant Safety

                   Restraint Systems price competition was restrained, suppressed, and

                   eliminated throughout Florida; (2) Occupant Safety Restraint Systems prices

                   were raised, fixed, maintained, and stabilized at artificially high levels

                   throughout Florida; (3) Plaintiffs were deprived of free and open petition; (4)

                   Plaintiffs paid supra-competitive, artificially inflated prices for Occupant

                   Safety Restraint Systems.




                                                50
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                     PageID.51     Page 51 of 60



               b. During the Relevant Time Period, Defendants’ illegal conduct substantially

                   affected Florida commerce and purchasers of Occupant Safety Restraint

                   Systems and vehicles in Florida.

               c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                   have been injured and are threatened with further injury.

               d. Defendants have engaged in unfair competition or unfair or deceptive acts or

                   practices in violation of Florida Stat. § 501.201, et seq., and, accordingly,

                   Plaintiffs seek all relief available under that statute.

       113.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the New Mexico Stat. § 57-12-1, et seq.

               a. Defendants and their co-conspirators agreed to, and did in fact, act in restraint

                   of trade or commerce by affecting, fixing, controlling and/or maintaining at

                   noncompetitive and artificially inflated levels, the prices at which Occupant

                   Safety Restraint Systems were sold, distributed or obtained in New Mexico

                   and took efforts to conceal their agreements from Plaintiffs.

               b. Plaintiffs were not aware of Defendants’ price-fixing conspiracy and were

                   therefore unaware that they were being unfairly and illegally overcharged.

                   There was a gross disparity of bargaining power between the parties with

                   respect to the price charged by Defendants for Occupant Safety Restraint

                   Systems. Defendants had the sole power to set that price and Plaintiffs had no

                   power to negotiate a lower price. Moreover, Plaintiffs lacked any meaningful

                   choice in purchasing Occupant Safety Restraint Systems because they were

                   unaware of the unlawful overcharge and because they had to purchase




                                                  51
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20               PageID.52      Page 52 of 60



               Occupant Safety Restraint Systems in order to be able to operate their

               vehicles. Defendants’ conduct with regard to sales of Occupant Safety

               Restraint Systems, including their illegal conspiracy to secretly fix the price of

               Occupant Safety Restraint Systems at supra-competitive levels and overcharge

               consumers, was substantively unconscionable because it was one-sided and

               unfairly benefited Defendants at the expense of Plaintiffs and the public.

               Defendants took grossly unfair advantage of Plaintiffs.

            c. The aforementioned conduct on the part of Defendants constituted

               “unconscionable trade practices,” in violation of N.M.S.A. Stat. § 57-12-3, in

               that such conduct, inter alia, resulted in a gross disparity between the value

               received by Plaintiffs and the prices paid by them for Occupant Safety

               Restraint Systems as set forth in N.M.S.A., § 57-12-2E, due to the inflated

               prices paid by Plaintiffs for vehicles and Occupant Safety Restraint Systems.

            d. Defendants’ unlawful conduct had the following effects: (1) Occupant Safety

               Restraint Systems price competition was restrained, suppressed, and

               eliminated throughout New Mexico; (2) Occupant Safety Restraint Systems

               prices were raised, fixed, maintained, and stabilized at artificially high levels

               throughout New Mexico; (3) Plaintiffs were deprived of free and open

               competition; and (4) Plaintiffs paid supra-competitive, artificially inflated

               prices for Occupant Safety Restraint Systems and vehicles containing

               Occupant Safety Restraint Systems.

            e. During the Relevant Time Period, Defendants’ illegal conduct substantially

               affected New Mexico commerce and consumers.




                                            52
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.53       Page 53 of 60



               f. As a direct and proximate result of the unlawful conduct of Defendants,

                  Plaintiffs have been injured and are threatened with further injury.

               g. Defendants have engaged in unfair competition or unfair or deceptive acts or

                  practices in violation of New Mexico Stat. § 57-12-1, et seq., and,

                  accordingly, Plaintiffs seek all relief available under that statute.

       114.    The Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.

               a. The Defendants and their co-conspirators agree to, and did in fact, act in

                  restraint of trade or commerce by affecting, fixing, controlling and/or

                  maintaining, at artificial and non-competitive levels, the prices at which

                  Occupant Safety Restraint Systems were sold, distributed or obtained in New

                  York and took efforts to conceal their agreements from Plaintiffs.

               b. Defendants deceptively led purchasers, such as Plaintiffs, to believe that the

                  Occupant Safety Restraint Systems they had purchased as replacements and

                  inside vehicles had been sold at legal competitive prices, when they had in

                  fact been sold at collusively obtained inflated prices, that were passed on to

                  them.

               c. The conduct of the Defendants described herein constitutes consumer oriented

                  deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law § 349,

                  which resulted in injuries to purchasers and broad adverse impact on the

                  public at large, and harmed the public interest of New York State in an honest

                  marketplace in which economic activity is conducted in a competitive manner.




                                                53
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20              PageID.54      Page 54 of 60



            d. The Defendants’ unlawful conduct had the following effects: (1) Occupant

               Safety Restraint Systems price competition was restrained, suppressed, and

               eliminated throughout New York; (2) Occupant Safety Restraint Systems

               prices were raised, fixed, maintained, and stabilized at artificially high levels

               throughout New York; (3) Plaintiffs, including those who resided in New

               York and/or purchased Occupant Safety Restraint Systems or vehicles in New

               York, were deprived of free and open competition, including in New York;

               and (4) Plaintiffs, including those who resided in New York and/or purchased

               Occupant Safety Restraint Systems or vehicles in New York, paid supra-

               competitive, artificially inflated prices for Occupant Safety Restraint Systems,

               including in New York.

            e. Because of Defendants' unlawful trade practices in the State of New York,

               New York purchasers who indirectly purchased Occupant Safety Restraint

               Systems were misled to believe that they were paying a fair price for

               Occupant Safety Restraint Systems or the price increases for Occupant Safety

               Restraint Systems were for valid business reasons; and similarly situated

               purchasers were affected by Defendants' conspiracy.

            f. During the Relevant Time Period, the Defendants’ illegal conduct

               substantially affected New York commerce and New York purchasers.

            g. During the Relevant Time Period, the Defendants directly, or indirectly and

               through affiliates they dominated and controlled, manufactured, sold and/or

               distributed Occupant Safety Restraint Systems in New York.




                                            54
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.55      Page 55 of 60



               h. Defendants knew that their unlawful trade practices with respect to pricing

                   Occupant Safety Restraint Systems would have a broad impact, causing

                   Plaintiffs who indirectly purchased Occupant Safety Restraint Systems to be

                   injured by paying more for Occupant Safety Restraint Systems than they

                   would have paid in the absence of Defendants' unlawful trade acts and

                   practices.

               i. Plaintiffs seek all relief available pursuant to N.Y. Gen. Bus. Law § 349 (h).

       115.    The Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq.

               a. The Defendants and their co-conspirators agreed to, and did in fact, act in

                   restraint of trade or commerce by affecting, fixing, controlling and/or

                   maintaining, at artificial and non-competitive levels, the prices at which

                   Occupant Safety Restraint Systems were sold, distributed or obtained in North

                   Carolina and took efforts to conceal their agreements from Plaintiffs.

               b. The conduct of the Defendants described herein constitutes consumer oriented

                   deceptive acts or practices within the meaning of North Carolina law, which

                   resulted in injury to purchasers and broad adverse impact on the public at

                   large, and harmed the public interest of North Carolina purchasers in an

                   honest marketplace in which economic activity is conducted in a competitive

                   manner.

               c. The Defendants’ unlawful conduct had the following effects: (1) Occupant

                   Safety Restraint Systems price competition was restrained, suppressed, and

                   eliminated throughout North Carolina; (2) Occupant Safety Restraint Systems




                                                 55
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.56       Page 56 of 60



                  prices were raised, fixed, maintained, and stabilized at artificially high levels

                  throughout North Carolina; (3) Plaintiffs, including those who resided in

                  North Carolina and/or purchased Occupant Safety Restraint Systems or

                  vehicles in North Carolina were deprived of free and open competition,

                  including in North Carolina; and (4) Plaintiffs, including those who resided in

                  North Carolina and/or purchased Occupant Safety Restraint Systems or

                  vehicles in North Carolina, paid supra-competitive, artificially inflated prices

                  for Occupant Safety Restraint Systems, including in North Carolina.

              d. During the Relevant Time Period, the Defendants’ illegal conduct

                  substantially affected North Carolina commerce and purchasers in North

                  Carolina.

              e. Defendants deceptively concealed their unlawful activities by conducting

                  meetings and conversations in secret.

              f. During the Relevant Time Period, the Defendants directly, or indirectly and

                  through affiliates they dominated and controlled, manufactured, sold and/or

                  distributed Occupant Safety Restraint Systems in North Carolina.

              g. Plaintiffs seek actual damages for their injuries caused by these violations in

                  an amount to be determined at trial and are threatened with further injury. The

                  Defendants have engaged in unfair competition or unfair or deceptive acts or

                  practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq., and,

                  accordingly, Plaintiffs seek all relief available under that statute.

       116.   The Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of the South Carolina Unfair Trade Practices Act, S.C.




                                                56
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                    PageID.57   Page 57 of 60



Code Ann. §§ 39-5-10, et seq.

              a. Defendants’ combinations or conspiracies had the following effects: (1)

                  Occupant Safety Restraint Systems price competition was restrained,

                  suppressed, and eliminated throughout South Carolina; (2) Occupant Safety

                  Restraint Systems prices were raised, fixed, maintained, and stabilized at

                  artificially high levels throughout South Carolina; (3) Plaintiffs were deprived

                  of free and open competition; and (4) Plaintiffs paid supra-competitive,

                  artificially inflated prices for Occupant Safety Restraint Systems and vehicles

                  containing Occupant Safety Restraint Systems.

              b. During the Relevant Time Period, Defendants’ illegal conduct had a

                  substantial effect on South Carolina commerce.

              c. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs

                  have been injured in their business and property and are threatened with

                  further injury.

              d. Defendants have engaged in unfair competition or unfair or deceptive acts or

                  practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and, accordingly,

                  Plaintiffs seek all relief available under that statute.

       117.   Specifically, Plaintiff Group 1 Automotive brings claims pursuant to the state

statutes as set forth above against Defendants for the following states: California, Florida, New

Mexico, New York, and South Carolina.

       118.   Plaintiff Asbury Automotive brings claims pursuant to the state statutes as set

forth above against Defendants for the following states: Arkansas, California, Florida, North

Carolina, and South Carolina.




                                                 57
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                  PageID.58      Page 58 of 60



       119.    Plaintiff VTG brings claims pursuant to the state statutes as set forth above

against Defendants for the following states: Florida, California, and New Mexico.

       120.    Plaintiffs Major Automotive, City World Motors, and Bronx Ford bring claims

pursuant to the New York statutes set forth above against Defendants.

           d. Count 4 – Unjust Enrichment

       121.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

       122.    Plaintiffs Group 1 Automotive, Asbury Automotive, and VTG bring this claim

under the laws of all states listed in Count 2 and Count 3 supra, except California. Plaintiff

Group 1 Automotive also brings this claim under the laws of Massachusetts. Plaintiff Asbury

Automotive also brings this claim under the laws of Missouri. Plaintiff VTG also brings this

claim under the laws of Missouri and Illinois.

       123.    Plaintiffs Major Automotive, City World Motors, and Bronx Ford bring this claim

under the laws of New York.

       124.    As a result of their unlawful conduct described above, Defendant have and will

continue to be unjustly enriched. Defendants have been unjustly enriched by the receipt of, at a

minimum, unlawfully inflated prices and unlawful profits on sales of Occupant Safety Restraint

Systems

       125.    Defendants have benefited from their unlawful acts and it would be inequitable

for Defendants to be permitted to retain any of the ill-gotten gains resulting from the

overpayments made by Plaintiffs for Occupant Safety Restraint Systems.

       126.     Plaintiffs are entitled to the amount of Defendants’ ill-gotten gains resulting

from their unlawful, unjust, and inequitable conduct.

       127.    Pursuit of any remedies against the OEMs from whom Plaintiffs purchased




                                                 58
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20                   PageID.59      Page 59 of 60



vehicles containing Occupant Safety Restraint Systems would have been futile, given that those

OEMs did not take part in Defendants’ conspiracy.

   IX. DEMAND FOR JURY TRIAL

       128.    Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand that, at the trial of this cause,

a jury be empaneled to determine all disputed issues of fact.

   X. PRAYER

       WHEREFORE, Plaintiffs pray for relief and judgment as follows:

               1. An injunction against Defendants, pursuant to 15 U.S.C. §26, preventing and

                   restraining the violations alleged herein;

               2. Judgment in favor of each Plaintiff and against each Defendant, in an amount

                   to be determined at trial including, but not limited to, compensatory damages,

                   trebled damages, and pre-judgment and post-judgment interest, as permitted

                   by law;

               3. Restitution, including disgorgement of profits Defendants obtained as a result

                   of their acts of unfair competition and unjust enrichment;

               4. An award of the cost of the suit, including a reasonable attorney's fee; and

               5. Such other and further relief as the Court deems just, equitable, and proper.



DATED: May 20, 2020.                                  Respectfully submitted,

                                                      /s/ Andrew G. Pate___________
                                                      Michael B. Angelovich
                                                      Texas Bar No. 00785666
                                                      Jeffrey J. Angelovich
                                                      Texas Bar No. 00786988
                                                      Andrew G. Pate
                                                      Texas Bar No. 24079111
                                                      Winn Cutler



                                                59
Case 2:20-cv-11260-GAD-DRG ECF No. 1 filed 05/20/20     PageID.60    Page 60 of 60



                                          Texas Bar No. 24084364
                                          NIX PATTERSON, LLP
                                          3600 N. Capital of Texas Hwy.
                                          Bldg. B, Suite 350
                                          Austin, TX 78746
                                          Telephone: (512) 328-5333
                                          Facsimile: (512) 328-5335
                                          Email: mangelovich@nixlaw.com
                                          jangelovich@nixlaw.com
                                          dpate@nixlaw.com
                                          winncutler@nixlaw.com

                                          Keith Butler
                                          California Bar No. 215670
                                          STRANGE & BUTLER LLP
                                          12100 Wilshire Blvd.
                                          Suite 1900
                                          Los Angeles, CA 90025
                                          Telephone: (310) 207-5055
                                          Facsimile: (310) 826-3210
                                          Email: kbutler@strangeandbutler.com

                                          ATTORNEYS FOR PLAINTIFFS




                                     60
